             Case 20-03237 Document 22-1 Filed in TXSB on 08/21/20 Page 1 of 2




                                  UNITED STATES BANKRUPTCY COURT
                                    SOUTHERN DISTRICT OF TEXAS
                                         HOUSTON DIVISION


    In re:                                                      §
                                                                §               Case No. 18-34658
    HOUTEX BUILDERS, LLC, et al.,                   1
                                                                §
                                                                §               Chapter 11
                         DEBTORS.                               §
                                                                §               Jointly Administered
    ____________________________________                        §
    HOUTEX BUILDERS, LLC, 2203                                  §
    LOOSCAN, LLC, & 415 SHADYWOOD,                              §               Adversary No. 20-03237
    LLC,                                                        §
                                                                §
              Plaintiffs,                                       §
    v.                                                          §
                                                                §
    HL BUILDERS, LLC, f/k/a CD                                  §
    HOMES, LLC AND ANNA WILLIAMS,                               §
                                                                §
          Defendants.                                           §
    ____________________________________                        §

       ORDER DENYING CD HOMES, LLC’S MOTION TO WITHDRAW THE
    REFERENCE AND TO ABSTAIN, DEMAND FOR TRIAL BY JURY, AND NOTICE
              OF NON-CONSENT TO ENTRY OF FINAL ORDERS

             Upon consideration of CD Homes, LLC’s Motion To Withdraw The Reference And To Abstain,

Demand For Trial By Jury, And Notice Of Non-Consent To Entry Of Final Order [ECF 11] (the “Jurisdiction

Motion”) and the response filed by HouTex Builders, LLC, 2203 Looscan Lane, LLC, and 415

Shadywood, LLC (“Debtors”) the Court hereby finds:

             A.       Anna Williams has waived her jury trial right with respect to the counterclaims asserted

by the Debtors against Anna Williams in the adversary proceeding.

             B.       There is no appropriate basis for recommending a withdrawal of the reference of this

                                        
1            The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
             identification number, are: HouTex Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415 Shadywood,
             LLC (7627).



                                                               1
       Case 20-03237 Document 22-1 Filed in TXSB on 08/21/20 Page 2 of 2



adversary proceeding

       C.      Anna Williams has not satisfied the requirements for mandatory abstention because

there is no pending state court proceeding involving this matter.

       D.      The factors considered for permissive abstention as set forth in the Response weigh

against permissive abstention.

       THERFORE it is hereby ORDERED that the Motion is DENIED.



Dated: _______________ __, 2020


                                                  UNITED STATES BANKRUPTCY JUDGE





                                                  2
